


Exhibit 10.56




STOCK PURCHASE AGREEMENT




THIS STOCK PURCHASE AGREEMENT (the "Agreement") is made and entered into as of
February 12, 2004, by and among Richard McKinley (the "Buyer") and Kaire
Holdings Incorporated, a Delaware corporation (the "Seller").


RECITALS


WHEREAS, Seller purchased from Buyer in March of 2003 all of the issued and
outstanding shares of common stock of EntreMetrix, a Nevada corporation (the
"Company"), in exchange for (i) a promissory note, dated March 14, 2003 (the
"Note"), issued by the Buyer in the name of the Seller for Two Million Five
Hundred Thousand Dollars ($2,500,000); and (ii) Two Hundred Fifty Million
(250,000,000) shares of common stock of the Seller;


WHEREAS, in September 2003, Seller effected a 1-for-200 reverse stock split,
thus resulting in One Million Two Hundred Fifty Thousand (1,250,000) shares of
common stock of the Seller issued attributable to the acquisition (the "Seller’s
Shares");
WHEREAS, Seller and Buyer now desire to unwind the prior purchase of the Company
referenced in the foregoing recitals;


WHEREAS, to accomplish the unwinding of the prior purchase, Seller desires to
sell and Buyer desires to acquire two thousand five hundred (2,500) shares of
the common stock of the Company, representing One Hundred Percent (100%) of the
issued and outstanding shares of the Company (the "Shares") on the terms and
subject to the conditions set forth below;


NOW, THEREFORE, the parties hereby agree as follows:


 1. PURCHASE AND SALE OF THE SHARES            

    1.1 Purchase and Sale of the Shares. On the terms and subject to the
conditions of this Agreement, Buyer agrees to purchase the Shares from Seller,
and Seller agrees to sell the Shares to Buyer.

    1.2 The Purchase Price. The purchase price for the Shares shall be the
cancellation of the Note and the transfer of the Seller Shares from the Buyer to
Seller (the "Purchase Price").

 2. REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants to Buyer that:
 

       

--------------------------------------------------------------------------------

 

 
 
    2.1 Authorization .     All corporate action on the part of the Seller and
its nominees, officers, directors and shareholders necessary for the
authorization, execution and delivery of this Agreement and the performance of
all obligations of the Seller hereunder has been taken or will be taken at or
prior to the Closing. This Agreement constitutes a valid and legally binding
obligation of the Seller, enforceable in accordance with its respective terms.

    2.2 Title to Shares. (i) Seller is the owner, beneficially and of record, of
all of the shares of common stock of the Company; (ii) Seller is the sole
shareholder of the Company; (iii) Seller has good, valid and marketable title to
the Shares, free and clear of all liens, encumbrances, security interests or
claims, whatsoever, with full power and authority to deliver the Shares; (iv)
upon payment of the Purchase Price, and fulfillment by Buyer of his other
obligations under this Agreement, Seller shall have conveyed to Buyer good,
valid and marketable title to all of the Shares, free and clear of all liens,
encumbrances, security interests, restrictions or claims whatsoever (other than
restrictions on transfer imposed by federal and state securities law); (vi) the
Shares constitute one hundred percent (100%) of the total issued and outstanding
shares of the Company; and (vii) the Shares were duly authorized and issued and
are fully paid.

    2.3 Corporate Organization of the Company. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada and has full corporate power and authority to carry on its business as it
is now being conducted and to own the properties and assets it now owns. The
copies of the Articles of Incorporation and By-Laws of the Company heretofore
delivered to Buyer are complete and correct copies of such instruments as
presently in effect.

    2.4 Capitalization.  The entire authorized capital stock of the Company
consists of Two Thousand Five Hundred (2,500) shares of common stock, of which
only the Shares are issued and outstanding. All of these Shares have been duly
authorized, are validly issued, fully paid, and non-assessable, and are held of
record by Seller. There are no outstanding or authorized options, warrants,
purchase rights, subscription rights, conversion rights, exchange rights, or
other contracts or commitments that could require the Company to issue, sell, or
otherwise cause to become outstanding any shares of its capital stock. There are
no outstanding or authorized stock appreciation, phantom stock, profit
participation, or similar rights with respect to the Company. There are no
voting trusts, proxies, or other agreements or understandings with respect to
the voting of the capital stock of the Company

    2.5  Financial Statements. Seller has heretofore delivered to Buyer (a)
balance sheets and income statements of the Company as of and for the period
ending December 31, 2003. Such balance sheets and income statements are true,
complete and accurate and fairly present the assets, liabilities and financial
condition of the Company as of and for the periods ending at the respective
dates thereof. All such balance sheets and income statements were based on the
books and records of the Company and were prepared in accordance with generally
accepted accounting principles ("GAAP") consistently applied throughout the
periods involved.

    2.6  No Undisclosed Liabilities. The Company does not have any liabilities
or obligations of any nature (absolute, accrued, contingent or otherwise) that
were not fully reflected or adequately reserved against on the financial
statements provided to Buyer, except for liabilities and obligations incurred
since the date thereof in the ordinary course of the Company’s business and
consistent with past practice and which, in the aggregate, would not have a
material adverse effect on the financial condition or business of the Company.

 

       

--------------------------------------------------------------------------------

 

 

    2.7  Agreement Not in Contravention. Neither the execution and delivery of
this Agreement, nor the consummation of the transactions provided for herein by
Seller, will (i) result in the material breach of or constitute a material
default or give rise to any right of termination, cancellation or acceleration
under any of the terms, conditions, or provisions of any lease, license,
promissory note, contract, agreement, mortgage, deed of trust or other
instrument or document to which Seller or the Company is a party, or (ii)
violate any order, writ, injunction, decree, law, statute, rule or regulation
applicable to Seller or the Company.

    2.8  Certain Agreements. Seller is not a party to any voting trust agreement
or any other contract, agreement, arrangement, commitment, plan or understanding
restricting or otherwise relating to or affecting the Shares. Seller has not
entered into any agreement to cause the Company to issue any additional
securities, by way of option, warrant, or otherwise.

    2.9  Litigation. There is no claim, action, suit, arbitration proceeding,
investigation or inquiry before any federal, state, municipal, foreign or other
court or governmental or administrative body or agency, any securities or
commodities exchange, other regulatory or self-regulatory body or association or
any private arbitration tribunal now pending, or, to the knowledge of Seller,
threatened, against, relating to or affecting the Company, the transactions
contemplated by this Agreement, or any of the Shares.

    2.10  Information and Statements. No representation or warranty made, by or
on behalf of Seller, to Buyer, with respect to the Shares, or the transactions
contemplated hereunder, contains any untrue statement of a material fact or
omits to state a material fact necessary in order to make the statements so
made, in light of the circumstances under which they are made, not misleading.

    2.11  Brokers and Finders. Neither the Seller nor any of its agents have
engaged or authorized any broker, finder, investment banker or other third party
to act on his behalf, directly or indirectly, as a broker, finder, investment
banker or in any other like capacity in connection with this Agreement or the
transactions contemplated hereby.

    2.12  Investment Purpose. The Seller is acquiring the Seller Shares for the
purpose of investment and not with a view to, or for offer or sale in connection
with, any public distribution thereof in violation of the registration
requirements of the Securities Act of 1933, as amended (the "Securities Act").
The Seller is an "accredited investor" as such term is defined in Rule 501(a) of
Regulation D promulgated under the Securities Act.

 3. REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Seller that:



    3.1  Authority and Due Execution. Buyer has the full power and authority to
enter into this Agreement and perform his obligations hereunder. This Agreement
is the valid and binding agreement of Buyer enforceable in accordance with its
terms.

    3.2  No Violations. Neither the execution and delivery of this Agreement by
Buyer, the consummation by Buyer of the transactions herein contemplated nor
compliance by Buyer with the terms and provisions hereof will conflict with, or
result in a breach of, any of the terms, conditions or provisions of (i) any
material agreement or instrument to which Buyer is a party or by which Buyer is
bound; (ii) any material provision of the laws of the State or States by which
Buyer is bound; or (iii) any order, judgment, decree, writ or injunction by
which Buyer is bound.

    3.3  Investment Purpose. The Buyer is acquiring the Shares for the purpose
of investment and not with a view to, or for offer or sale in connection with,
any public distribution thereof in violation of the registration requirements of
the Securities Act of 1933, as amended (the "Securities Act"). The Buyer
understands that none of the Shares has been, or will be, registered under the
Securities Act by reason of a specified exemption therefrom, and that any such
exemption will depend, among other things, upon the bona fide nature of the
investment intent and the accuracy of the Buyer’s representations as expressed
in this Agreement, and that the Shares cannot be resold by the Buyer unless they
are registered under the Securities Act or unless an exemption from registration
is available. The Buyer is an "accredited investor" as such term is defined in
Rule 501(a) of Regulation D promulgated under the Securities Act.

    3.4  Title to Note. Buyer has not assigned, conveyed or otherwise
transferred the Note to any person and has full power and authority to delivery
the Note, free and clear of all liens, encumbrances, security interests or
claims, whatsoever, for cancellation at the Closing upon delivery by the Seller
of the share certificates representing the Shares and fulfillment by Seller of
its other obligations under this Agreement.

    3.5  Title to Seller Shares. (i) Buyer is the owner, beneficially and of
record, of the Seller Shares; (ii) Buyer has good, valid and marketable title to
the Seller Shares, free and clear of all liens, encumbrances, security interests
or claims, whatsoever, with full power and authority to deliver the Seller
Shares; (iii) upon delivery of the Shares, and fulfillment by Seller of its
other obligations under this Agreement, Buyer shall have conveyed to Seller
good, valid and marketable title to all of the Seller Shares, free and clear of
all liens, encumbrances, security interests, restrictions or claims whatsoever
(other than restrictions on transfer imposed by federal and state securities
law).

    3.6  Brokers and Finders. Neither Buyer nor any agents of Buyer have engaged
or authorized any broker, finder, investment banker or other third party to act
on his behalf, directly or indirectly, as a broker, finder, investment banker or
in any other like capacity in connection with this Agreement or the transactions
contemplated hereby.

 

       

--------------------------------------------------------------------------------

 

 
 4. COVENANTS OF SELLER AND BUYER

    4.1  Best Efforts and Termination of Agreement. So long as this Agreement
remains in effect, Seller and Buyer shall use their best efforts to cause the
transactions contemplated herein to be consummated at the earliest practicable
date. This Agreement, and the transactions contemplated herein, may be
terminated and/or abandoned at any time by the mutual written consent of Seller
and Buyer, or if the conditions precedent to their respective performance under
Section 5.1 or Section 5.2, respectively, are not satisfied or waived in writing
on or before the Closing Date.

    4.2  Cooperation on Tax Matters. Seller and Buyer each agree to furnish or
cause to be furnished to each other upon request as promptly as practicable such
information (including access to books and records) and information and
assistance relating to the Company as is reasonably necessary for the filing of
any tax or information return, for the preparation of any tax audit, and for the
prosecution or defense of any claim, suit or proceeding relating to any proposed
tax adjustment.

 5. CONDITIONS TO CLOSING

    5.1  Conditions Precedent to Buyer’s Performance. The obligation of Buyer to
consummate the acquisition of the Shares in accordance with this Agreement is
subject to the fulfillment, on or before the Closing Date, of each of the
following conditions, any of which may be waived by Buyer, in whole or in part,
in his sole discretion:

        (a)  Compliance with this Agreement. (i) Seller shall have performed and
satisfied all covenants, obligations, agreements and conditions required by this
Agreement to be performed and satisfied by them on or prior to the Closing Date,
including without limitation delivery of the stock certificate(s) representing
the Shares, along with a stock assignment separate from certificates (the
"Seller Stock Assignment") in substantially the same form attached hereto as
Exhibit A, (ii) the representations and warranties of Seller set forth in
Article 2 shall be true and correct on and as of the Closing Date with the same
effect as though such representations and warranties had been made again on and
as of the Closing Date, and (iii) the covenants of Seller set forth in Article 4
shall have been fully complied with to the satisfaction of Buyer.

        (b)  Approvals. All acts and approvals (whether corporate or otherwise)
to be taken or obtained by Seller or the Company as may be legally required for
the execution and delivery of this Agreement and the consummation of the
transactions contemplated by this Agreement prior to the Closing Date shall have
been taken or obtained.

        (c)  No Illegality. It shall not have become illegal under any statute,
rule, order or regulation of United States, any state, or any local or foreign
government or any agency thereof, for Buyer to perform the transactions
contemplated by this Agreement.

 

       

--------------------------------------------------------------------------------

 

 

        (d)  No Material Adverse Change. As of the Closing Date, there shall
have been no material adverse change in the business, financial condition,
results of operations or prospects of the Company.

        (e)  Absence of Litigation. As of the Closing Date, there shall be in
effect no order, writ, injunction, judgment or decree of any United States or
any state court, governmental agency or other body prohibiting the consummation
of the transactions contemplated hereby, and there shall be no material action,
suit or proceedings before any court, governmental agency or other body pending
or threatened challenging the legality of the transactions contemplated hereby,
or seeking to restrain their consummation, which in the reasonable opinion of
counsel for Buyer would make it advisable not to consummate such transactions.

        (f)  Legal Opinion. Seller shall have delivered to Buyer an opinion by
Seller’s counsel, dated as of the Closing Date, in the form attached hereto as
Exhibit B.

        (g)  Resignation of Directors and Officers of the Company. At the
Closing, all of the current directors and officers of the Company shall submit
his or her resignation.

    5.2  Conditions Precedent to Seller’s Performance.

        (a)  Compliance with this Agreement. (i) Buyer shall have performed and
satisfied all covenants, obligations, agreements and conditions required by this
Agreement to be performed and satisfied by him on or prior to the Closing Date,
(ii) the representations and warranties of Buyer set forth in Article 3 shall be
true and correct on and as of the Closing Date with the same effect as though
such representations and warranties had been made again on and as of the Closing
Date.

        (b)  Approvals. All acts and approvals (whether corporate or otherwise)
to be taken or obtained by Buyer as may be legally required for the execution
and delivery of this Agreement and the consummation of the transactions
contemplated by this Agreement prior to the Closing Date shall have been taken
or obtained.

        (c)  No Illegality. It shall not have become illegal under any statute,
rule, order or regulation of the United States, any state, any local or foreign
government or any agency thereof for Seller to perform the transactions
contemplated by this Agreement.

        (e)  Absence of Litigation. As of the Closing Date, there shall be in
effect no order, writ, injunction, judgment or decree of any United States or
any state court, governmental agency or other body prohibiting the consummation
of the transactions contemplated hereby, and there shall be no material action,
suit or proceedings before any court, governmental agency or other body pending
or threatened challenging the legality of the transactions contemplated hereby,
or seeking to restrain their consummation, which in the reasonable opinion of
counsel for Seller would make it advisable not to consummate such transactions.

 

       

--------------------------------------------------------------------------------

 

 
 6. THE CLOSING

    6.1  This Agreement shall become effective when executed and delivered by
all of the parties hereto. The transfers of the Shares by Seller to Buyer and
payment of the Purchase Price (the "Closing") shall take place at the offices of
Squire, Sanders & Dempsey LLP, or at such other place as the parties shall
agree, at approximately 10:00 a.m., local time, on the earliest date convenient
to the parties hereto on which all of the conditions to Closing hereunder have
been satisfied (the "Closing Date").

    6.2  At the Closing, Seller shall deliver to Buyer (i) the endorsed share
certificate(s) representing the Shares; (ii) the Seller Stock Assignment; (iii)
the opinion of Seller’s counsel; (iv) resignations from each of the Company’s
current officers and directors; and (v) all of the Company’s books and records.

    6.3  At the Closing, Buyer shall deliver to Seller (i) the Note for
cancellation; (ii) the endorsed share certificate(s) representing the Seller
Shares; and (iii) a stock assignment separate from certificates in the form
attached hereto as Exhibit C.

 7. INDEMNIFICATION

    7.1  Seller shall defend, indemnify, and hold Buyer harmless from and
against any and all losses, damages, liabilities and expenses (including
penalties and attorneys’ fees) which are incurred or suffered by or imposed upon
Buyer (or the Company after the Closing Date) arising out of or relating to (i)
any failure or breach by Seller to perform any of their covenants, agreements or
obligations under this Agreement, or (ii) any inaccuracy or incompleteness of
any of the representations and warranties of the Seller contained in this
Agreement or in any Exhibit, certificate or document delivered in connection
with this Agreement.

    7.2  Buyer shall defend, indemnify, and hold Seller harmless from and
against any and all losses, damages, liabilities and expenses (including
penalties and attorneys’ fees) which are incurred or suffered by or imposed upon
Seller arising out of or relating to (i) any failure or breach by Buyer to
perform any of its covenants, agreements or obligations under this Agreement, or
(ii) any inaccuracy or incompleteness of any of the representations and
warranties of Buyer contained in this Agreement or in any Exhibit, certificate
or document delivered in connection with this Agreement.

 8. MISCELLANEOUS

    8.1  Expenses. Buyer and Seller shall each bear its own expenses in
connection with the transactions contemplated by this Agreement, including the
fees of attorneys, accountants, advisors and representatives, regardless of
whether the transactions contemplated by this Agreement are consummated at
Closing or this Agreement is terminated.

 

       

--------------------------------------------------------------------------------

 

 

    8.2  Notices and Legal Process. Except as otherwise provided in this
Agreement, all notices, requests, demands, claims, and other communications
hereunder shall be in writing. Any notice, request, demand, claim or other
communication hereunder shall be deemed duly delivered (x) four (4) business
days after it is sent by registered or certified mail, return receipt requested,
postage prepaid, (y) one (1) business day after it is sent for next business day
delivery via a reputable nationwide overnight courier service or (y) on the date
sent after transmission by facsimile with written confirmation, in each case to
the intended recipient as set forth below:

a.         If to Buyer:
 
             Richard McKinley
18101 Von Karman Avenue, Suite 330
Irvine, CA 92612
Fax: 949-203-8556


     b.         If to Seller:
 
Kaire Holdings Incorporated
552 Sespe Avenue "D"
Fillmore, California 93015
Attention: Owen Naccaratio, Esq.
Fax No.: 949-851-9262

 
Any party hereto may change its address for purpose hereof by notice to the
other parties hereto.



    8.3  Counterparts. This Agreement may be executed in any number of
counterparts, including facsimiles thereof, each of which shall be an original,
but such counterparts together shall constitute one and the same instrument.

    8.4  Waiver and Amendment. Buyer and Seller may by written instrument signed
by each of them (i) extend the time for the performance of any of the
obligations or other acts of the other party and (ii) may waive compliance,
performance, or satisfaction of any of the conditions or obligations contained
in this Agreement.

    8.5  Entire Agreement. Unless otherwise specifically agreed in writing, this
Agreement and the Exhibits hereto represent the entire understanding of the
parties with reference to the transactions set forth herein and supersede all
prior warranties, understandings and agreements heretofore made by the parties,
and neither this Agreement nor any provisions hereof may be amended, waived,
modified or discharged except by an agreement in writing signed by the party
against whom the enforcement of any amendment, waiver, change or discharge is
sought.

    8.6  Specific Performance. Buyer and Seller agree that irreparable damage
would occur in the event any provision of this Agreement was not performed in
accordance with the terms thereof and that, prior to the termination of this
Agreement pursuant to its terms, Buyer and Seller shall be entitled to specific
performance of the terms hereof, in addition to any other remedy at law or
equity.

 

       

--------------------------------------------------------------------------------

 

 

    8.7  Assignment of Agreement. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective heirs, successors and
assigns. No party may assign either this Agreement or any of its rights,
interests or obligations hereunder without the prior written approval of the
other party.

    8.8  Governing Law and Attorneys’ Fees. This Agreement shall be governed by
and construed in accordance with the laws of the State of California. In the
event of any action at law or suit in equity in relation to this Agreement or
any Exhibit or other instrument or agreement required hereunder, the prevailing
party in such action or suit shall be entitled to receive its or his attorneys’
fees and all other costs and expenses of such action or suit.

    8.9  Captions. The captions of the various paragraphs and subparagraphs
hereof and on the Exhibits hereto are for convenience of reference only, and
shall not affect the meaning or construction of any provision hereof or of any
such Exhibits.

    8.10  Further Action. In case at any time after the Closing Date any further
action is necessary or desirable to carry out the purposes of this Agreement and
to vest Buyer with full title to the Shares, the appropriate person or persons
shall take such action as promptly as practicable.

    8.11  Survival. All representations, warranties, covenants and agreements of
the parties contained in this Agreement, or in any instrument, certificate,
opinion or other writing provided for herein, shall survive the Closing.

    8.12  Severability. Any term or provision of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

    8.13  WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS OF THE PARTIES
IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND

    8.14  ENFORCEMENT OF THIS AGREEMENT.


 

       

--------------------------------------------------------------------------------

 

 




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.


"Buyer"
"Seller"
   
 
KAIRE HOLDINS INCORPORATED, a Delaware corporation

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

/s/ Richard McKinley
 
Print Name: Richard McKinley
By: /s/ Steve Westlund
 
Print Name: Steve Westlund
 
Title: Chief executive Officer




       

--------------------------------------------------------------------------------

 

 